Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
The record is before us without any bills of exception, and the only question is the sufficiency of the testimony. Examining the statement of facts we observe that officers, with a search warrant apparently regular, went to appellant's premises and there found some thirty gallons of whisky and a quantity of beer. Appellant was not at the house when they entered, but appeared during their search. They had found only a young woman in the house before the appearance of appellant, — from whence the officers did not know. When he appeared he told the officers not to molest the young woman, that what was on the premises was his. Appellant took the witness stand in his own behalf and admitted that he told the officers that the beer on the premises was his. The jury heard the testimony, and they have resolved the facts against appellant. We think their judgment fully justified.
No error appearing, the judgment will be affirmed.
Affirmed.